PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/170,366
Filing Date: 25 Oct 2018
Appellant(s): MACGARRY et al.



__________________
John R. Lastova (REG.No. 33,149)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 29, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 23, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The Appellant argues, see Page 10 states “1. Chu Does Not Teach a Dedicated Inter-node Path Connecting Every Node Pair”
The examiner respectfully disagrees since Chu et al. teach “OptSw 100, 110, 120, . . . 170 are arranged in a ring topology.”(Fig(s).1 and 3-5; Paragraph [0021]) For example, Chu et al. teach in Fig.1 devices comprising of more than one path (e.g.: forward and reverse path) and are connected in a ring architecture network. Hence, the examiner equates Chu et al. ring node architecture comprising of forward and reverse path(s) from one node to another node with applicant’s a dedicated internode path connecting every node pair concept.
 The Appellant argues, see Page 11 states “2. Chu and Bugenhagen Fail to Teach Inter-node Paths that are “Distinct and Spatially Separate from the Ring Interconnect”
The examiner respectfully disagrees since Chu et al. teach “OptSw 100, 110, 120, . . . 170 are arranged in a ring topology.”(Fig(s).1 and 3-5; Paragraph [0021]) 
at least one item of network performance information associated with data packets containing real-time content communicated over the network node segment of the packet network may be determined. The network performance may include real-time bandwidth usage, total bandwidth usage, packet loss, delay, and/or jitter, for example.”(Paragraph [0133]) Also, Bugenhagen et al. teach “network performance information of node segments providing communications between the network communications devices on the packet network is stored in association with indicia representative of the node segments. The indicia may be alpha-numeric and describe a physical location or logical address associated with the node segments.”(Table VI; Paragraph [0151]) For example, Bugenhagen et al. teach “if the NMS system 4702 determines that a particular signal strength from a wireless device to a wireless access point is weak or becomes weaker due to any number of factors, including due to the user increasing distance between himself and the access node, then the NMS system 4702 may change one or more communications parameters, including encoding, modulation, frequency, and the like to improve or increase the signal strength between the user and the access node.”(Paragraph [0313])

The Appellant argues, see Page 13 states “3. Chu and Bugenhagen Fail to Teach Transmitting an Activity Indication to Each Other Node via the Respective Dedicated Inter-Node Paths based On Message Buffer Occupancy”
The examiner respectfully disagrees since Chu et al. teach “OptSw 100, 110, 120, . . . 170 are arranged in a ring topology.”(Fig(s).1 and 3-5; Paragraph [0021]) For example, “the OptSw can determine the identity of the egress OptSw from the forwarding table, module 100 will forward the packet to egress switch known module 120 which will place the packet in the appropriate queue 130 for transmission to the egress OptSw.”(Paragraph [0031])
Bugenhagen et al. teach a method for monitoring of data packets that contain real-time content transmitted by a device in a communication network. (Fig.12; Paragraph [0133]) For example, “at least one item of network performance information associated with data packets containing real-time content communicated over the network node segment of the packet network may be determined. The network performance may include real-time bandwidth usage, total bandwidth usage, packet loss, ”(Paragraph [0133]) Also, Bugenhagen et al. teach the devices may comprise of a Line Information Table (Table V; Paragraph [0147]) Also, Bugenhagen et al. teach “network performance information of node segments providing communications between the network communications devices on the packet network is stored in association with indicia representative of the node segments. The indicia may be alpha-numeric and describe a physical location or logical address associated with the node segments.”(Table VI; Paragraph [0151]) The examiner equates Bugenhagen et al. capable of exchanging network performance information among devices with applicant’s transmitting activity indication concept. Also, the examiner equates Bugenhagen et al. line with applicant’s a dedicated inter-node path concept.   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for associated network performance information with data packets that contain real time content as taught by Bugenhagen et al. with the optical switches as taught by Chu et al. for the purpose of improving traffic off-loading by devices in a ring network.
The Appellant argues, see Page 14 states “4. Chu and Bugenhagen Lack Node Arbitrator Circuitry to Receive Activity Indications from Each Other Node via the Dedicated Inter-Node Paths and from Activity Level Circuitry and to Allow Ingress of a Message from the Message Buffer onto the Ring Interconnectbased on the Activity Indications”
OptSw 100, 110, 120, . . . 170 are arranged in a ring topology.”(Fig(s).1 and 3-5; Paragraph [0021]) Also, Chu et al. teach a control module. (Fig.5 @ 200; Paragraph [0032]) For example, Chu et al. teach a method “Based on the instructions from the central scheduler, control module 200 sets the various components of the OptSw to enable (or terminate) the ability to transmit and/or receive data.”(Paragraph [0034])  Also, Chu et al. teach a “central scheduler may also send commands to the OptSw instructing operation of the OptSw, for example whether, the OptSw should receive data (or stop receiving) for a particular wavelength; the OptSw should transmit (or stop transmitting) data to another OptSw using a particular wavelength, and duration of operation information (e.g., for how long to transmit/receive).”(Paragraph [0033]) The examiner equates Chu et al. control module with applicant’s arbitrator concept.
Bugenhagen et al. teach a method for monitoring of data packets that contain real-time content transmitted by a device in a communication network. (Fig.12; Paragraph [0133]) For example, “at least one item of network performance information associated with data packets containing real-time content communicated over the network node segment of the packet network may be determined. The network performance may include real-time bandwidth usage, total bandwidth usage, packet loss, delay, and/or jitter, for example.”(Paragraph [0133]) Also, Bugenhagen et network performance information of node segments providing communications between the network communications devices on the packet network is stored in association with indicia representative of the node segments. The indicia may be alpha-numeric and describe a physical location or logical address associated with the node segments.”(Table VI; Paragraph [0151])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for associated network performance information with data packets that contain real time content as taught by Bugenhagen et al. with the optical switches as taught by Chu et al. for the purpose of improving traffic off-loading by devices in a ring network.
The Appellant argues, see Page 16 states “5. Chu and Bugenhagen Fail to Address the Problem Solved by the Claimed Technology”
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The examiner respectfully disagrees since Chu et al. teach “OptSw 100, 110, 120, . . . 170 are arranged in a ring topology.”(Fig(s).1 and 3-5; Paragraph [0021])

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for associated network performance information with data packets that contain real time content as taught by Bugenhagen et al. with the optical switches as taught by Chu et al. for the purpose of improving traffic off-loading by devices in a ring network.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
Conferees:
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413     

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473                                                                                                                                                                                                                                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.